Exhibit 99.12


REGISTRATION RIGHTS AGREEMENT


This Registration Rights Agreement (“Agreement”) is entered into as of December
7, 2006, between USTelematics, Inc., a Delaware corporation with offices at 335
Richert Drive, Wood Dale IL 60109 (the “Company”) and each of the parties listed
under “Holders” hereto (each, a “Holder”).
 
WITNESSETH:


WHEREAS, pursuant to that certain Securities Purchase Agreement, dated on or
about the date hereof, by and between the Company and each Holder (the “Purchase
Agreement”) of the 9% Secured Convertible Debentures due December __, 2008 (the
“Debentures”) issued by the Company, the Company has agreed to issue to the
Holders, and the Holders have agreed to acquire from the Company, (i) Debentures
in the aggregate principal amount of up to $6.0 million and (ii) Series A
Warrants, Series B Warrants and Exchange Bonus Warrants to purchase shares
(“Shares”) of the Company’s Common Stock, par value $0.0001 per share (the
“Common Stock”), subject to the terms and conditions set forth therein; and
 
WHEREAS, pursuant to that certain Placement Agency Agreement, dated on or about
March 20, 2006, by and between the Company and Axiom Capital Management LLC (the
“Placement Agreement”), the Company has agreed to issue the Placement Agent
Warrant (together with the Series A Warrants, the Series B Warrants and the
Exchange Bonus Warrants, the “Warrants”) to purchase shares of Common Stock,
subject to the terms and conditions set forth therein; and
 
WHEREAS, the Debentures will be convertible into shares of Common Stock and the
Warrants will be exercisable for shares of Common Stock (the “Common Shares”)
pursuant to the terms and conditions set forth therein.
 
NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and conditions set forth in the Debentures, the Purchase
Agreement, the Placement Agreement, the Warrants and this Agreement, the Company
and each Holder agree as follows:
 
1.  Certain Definitions. Capitalized terms used herein and not otherwise defined
shall have the meaning ascribed thereto in the Purchase Agreement or the
Debenture. As used in this Agreement, the following terms shall have the
following respective meanings:
 
“Closing” and “Closing Date” shall have the meanings ascribed to such terms in
the Purchase Agreement.
 
“Commission” or “SEC” shall mean the Securities and Exchange Commission or any
other federal agency at the time administering the Securities Act.
 
“Effectiveness Date” means, with respect to the initial Registration Statement
required to be filed hereunder, the 90th calendar day following the date hereof
(or the 120th calendar day following the date hereof in the event of a “full
review” by the Commission of the initial Registration Statement) and, with
respect to any additional Registration Statements which may be required
hereunder, the 90th calendar day (or the 120th calendar day in the event of a
“full review” by the Commission of such additional Registration Statement)
following the date on which the Company first knows, or reasonably should have
known, that such additional Registration Statement is required hereunder;
provided, however, that in the event the Company is notified by the Commission
that one of the above Registration Statements will not be reviewed or is no
longer subject to further review and comments, then the Effectiveness Date as to
such Registration Statement shall be the fifth Trading Day following the date on
which the Company is so notified if such date precedes the dates required above;
provided, further, if any such Effectiveness Date falls on a day that is not a
Trading Day, then such Effectiveness Date shall be the Trading Day immediately
prior to such date.
 

--------------------------------------------------------------------------------


 
“Filing Date” means, with respect to the initial Registration Statement required
hereunder, the 40th calendar day following the date hereof and, with respect to
any additional Registration Statements which may be required pursuant to Section
2, the 30th calendar day following the date on which the Company first knows, or
reasonably should have known, that such additional Registration Statement is
required hereunder (but in no event sooner than the 180th calendar day following
the date the initial Registration Statement is first declared effective by the
Commission unless the filing of such additional Registration Statement sooner
than such 180th calendar is permitted pursuant to Rule 415); provided, however,
if any such Filing Date falls on a day that is not a Trading Day, then such
Filing Date shall be the Trading Day immediately prior to such date.
 
“Holder” and “Holders” shall include each Holder, Axiom Capital Management LLC
and any permitted transferee or transferees of Registrable Securities (as
defined below), the Debentures and/or Warrants which have not been sold to the
public to whom the registration rights conferred by this Agreement have been
transferred in compliance with this Agreement and/or the Purchase Agreement.
 
The terms “register,” “registered” and “registration” shall refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of the effectiveness of such
registration statement.
 
“Registrable Securities” shall mean: (i) the Shares or other securities issued
or issuable to each Holder or its permitted transferee or designee (a) upon
conversion of the Debentures, or (b) upon any distribution with respect to, any
exchange for or any replacement of, a Debenture, (c) upon any conversion,
exercise or exchange of any securities issued in connection with any such
distribution, exchange or replacement, (d) as payment of any portion of the
principal amount or interest in lieu of cash with respect to the Debentures
(even if not permitted under the terms of the Debentures or the Purchase
Agreement), or (e) issued or issuable to such Holder or its permitted transferee
or designee, under Favored Nations 4.25(d) provisions of the Purchase Agreement;
(ii) securities issued or issuable in respect of the foregoing upon any stock
split, stock dividend, recapitalization or similar event; and (iii) any other
security issued as a dividend or other distribution with respect to, in exchange
for or in replacement of the securities referred to in the preceding clauses;
provided that all such shares shall cease to be Registrable Securities at such
time as they have been sold under a Registration Statement or pursuant to Rule
144 under the Securities Act or otherwise or at such time as they are eligible
to be sold pursuant to Rule 144(k).
 
2

--------------------------------------------------------------------------------


 
“Registration Expenses” shall mean all expenses to be incurred in connection
with each Holder’s registration rights under this Agreement not included in
Selling Expenses, including, without limitation, all registration and filing
fees, printing expenses, fees and disbursements of counsel for the Company and
one counsel for the Holders, blue sky fees and expenses, and the expense of any
special audits incident to or required by any such registration (but excluding
the compensation of regular employees of the Company, which shall be paid in any
event by the Company).
 
“Registration Statement” shall have the meaning set forth in Section 2(a)
herein.
 
“Regulation D” shall mean Regulation D as promulgated pursuant to the Securities
Act, and as subsequently amended.
 
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such Rule.
 
“Securities Act” or “Act” shall mean the Securities Act of 1933, as amended.
 
“Selling Expenses” shall mean all underwriting discounts and selling commissions
applicable to the sale of Registrable Securities.
 
2.  Registration Requirements.
 
The Company shall use its best efforts to effect the registration of the
Registrable Securities (including, without limitation, the execution of an
undertaking to file post-effective amendments, appropriate qualification under
applicable blue sky or other state securities laws and appropriate compliance
with applicable regulations issued under the Securities Act) as would permit or
facilitate the sale or distribution of all the Registrable Securities in the
manner (including manner of sale) and in all states reasonably requested by the
Holders. The best efforts by the Company to effect the registration under each
Registration Statement shall include, without limitation, the following:
 
(a) Shelf Registration. On or prior to each Filing Date, the Company shall
prepare and file with the Commission a “Shelf” Registration Statement covering
the resale of the Registrable Securities not covered by an effective
registration statement on such Filing Date for an offering to be made on a
continuous basis pursuant to Rule 415; provided, however, that if such
Registrable Securities hereunder shall equal or exceed 30% of the issued and
outstanding Common Stock of the Company (less any shares of Common Stock held by
Affiliates of the Company) on the actual filing date of the initial Registration
Statement, the initial Registration Statement shall register at a minimum a
number of shares of Common Stock which is equal to 30% of the issued and
outstanding shares of Common Stock of the Company (less any shares of Common
Stock held by Affiliates of the Company) on such actual filing date, but not
less than 100% of the Common Stock issuable upon conversion of the Debentures
(the “Registration Cap”) and the remaining Registrable Securities shall be
subject to registration at the next succeeding Filing Date. In such event, the
number of Registrable Securities to be registered for each Holder shall be
reduced pro-rata among all Holders and each Holder shall have the right to
designate which of its Registrable Securities shall be omitted from the initial
Registration Statement. Notwithstanding anything herein to the contrary, the
Company shall continue to use best efforts to register all Registrable
Securities as promptly as possible and if requested by Holders holding at least
50% of the then outstanding Registrable Securities not registered, shall seek to
promptly register Registrable Securities in excess of the Registration Cap,
provided that no Registration Statement filed pursuant to a request made under
this sentence shall be subject to a required Effectiveness Date. Subject to the
terms of this Agreement and the preceding sentence, the Company shall use its
best efforts to cause a Registration Statement to be declared effective under
the Securities Act as promptly as possible after the filing thereof, but in any
event prior to the applicable Effectiveness Date, and shall use its best efforts
to keep such Registration Statement continuously effective under the Securities
Act until all Registrable Securities covered by such Registration Statement have
been sold, or may be sold without volume restrictions pursuant to Rule 144(k),
as determined by the counsel to the Company pursuant to a written opinion letter
to such effect, addressed and acceptable to the Company’s transfer agent and the
affected Holders (the “Effectiveness Period”). The Company shall telephonically
request effectiveness of a Registration Statement as of 5:00 p.m. New York City
time on a Trading Day. The Company shall immediately notify the Holders via
facsimile of the effectiveness of a Registration Statement on the same Trading
Day that the Company telephonically confirms effectiveness with the Commission,
which shall be the date requested for effectiveness of a Registration Statement.
The Company shall, by 9:30 a.m. New York City time on the Trading Day after the
Effective Date (as defined in the Purchase Agreement), file a final Prospectus
with the Commission as required by Rule 424. Failure to so notify the Holder
within 1 Trading Day of such notification of effectiveness or failure to file a
final Prospectus as foresaid shall be deemed an Interfering Event under Section
2(d).
 
3

--------------------------------------------------------------------------------


 
(b)  The Company shall, as expeditiously as possible after the Closing Date:
 
(i)  But in any event no later than thirty (30) days after the Closing Date,
prepare and file a registration statement with the Commission pursuant to Rule
415 under the Securities Act on Form SB-2 or Form S-3 under the Securities Act
(or in the event that the Company is ineligible to use such form, such other
form as the Company is eligible to use under the Securities Act provided that
any other form shall be converted into an S-3 as soon as Form S-3 becomes
available to the Company) covering resales by the Holders as selling
stockholders (not underwriters) of the Registrable Securities (“Registration
Statement”), which Registration Statement, to the extent allowable under the
Securities Act and the rules promulgated thereunder (including Rule 416), shall
state that such Registration Statement also covers such indeterminate number of
additional shares of Common Stock as may become issuable upon conversion of the
Debentures and exercise of the Warrants. . Thereafter the Company shall use its
best efforts to cause such Registration Statement and other filings to be
declared effective as soon as possible, and in any event no later than the
Effectiveness Date. Without limiting the foregoing, the Company will promptly
respond to all SEC comments, inquiries and requests, and shall request
acceleration of effectiveness at the earliest possible date.
 
4

--------------------------------------------------------------------------------


 
(ii)  Prepare and file with the SEC such amendments and supplements to such
Registration Statement and the prospectus used in connection with such
Registration Statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement and notify the Holders of the filing and effectiveness of
such Registration Statement and any amendments or supplements.
 
(iii)  The Company shall sell additional Common Stock to at least that number of
purchasers that qualify as Accredited Investors as defined under Regulation D
adopted under the Securities Act of 1933, as amended, in a manner which complies
with Section 4.4 of the Purchase Agreement, such that the Company shall have no
fewer than 50 holders of Common Stock of the Company not later than the earlier
of: (i) the date on which the Company takes the steps required by Section 4.12
(c) of the Purchase Agreement, or (ii) the date by which the Company is required
to file the first registration statement described in Section 2(a)(i) above.
 
(iv)  Register and qualify the securities covered by such Registration Statement
under the securities or “Blue Sky” laws of all domestic jurisdictions; provided
that the Company shall not be required in connection therewith or as a condition
thereto to qualify to do business or to file a general consent to service of
process in any such states or jurisdictions.
 
(v)  Notify promptly each Holder that has Registrable Securities included in the
Registration Statement of the happening of any event (but not the substance or
details of any such event) of which the Company has knowledge as a result of
which the prospectus (including any supplements thereto or thereof) included in
such Registration Statement, as then in effect, includes an untrue statement of
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing (each an “Event”), and use its best efforts to
promptly update and/or correct such prospectus. Each Holder will hold in
confidence and will not make any disclosure of any such Event and any related
information disclosed by the Company.
 
(vi)  Notify each Holder of the issuance by the Commission or any state
securities commission or agency of any stop order suspending the effectiveness
of the Registration Statement or the threat or initiation of any proceedings for
that purpose. The Company shall use its best efforts to prevent the issuance of
any stop order and, if any stop order is issued, to obtain the lifting thereof
at the earliest possible time.
 
5

--------------------------------------------------------------------------------


 
(vii)  Furnish to each Holder that has Registrable Securities included in the
Registration Statement such numbers of copies of a current prospectus conforming
with the requirements of the Securities Act, copies of the Registration
Statement, any amendment or supplement thereto and any documents incorporated by
reference therein and such other documents as such Holder may reasonably require
in order to facilitate the disposition of Registrable Securities owned by such
Holder
 
(viii)  List the Registrable Securities covered by such Registration Statement
with all securities exchange(s) and/or markets on which the Common Stock is then
listed and prepare and file any required filings with any exchange or market
where the Common Shares are traded.
 
(ix)  Take all steps reasonably necessary to enable Holders to avail themselves
of the prospectus delivery mechanism set forth in Rule 153 (or successor
thereto) under the Act.
 
(x)  Furnish to each Holder for review a copy of each draft of a registration
statement to be filed under the Agreement at least 5 days before filing of an
initial registration, and at least two business days before filing of any
amendment to a previously filed amendment.
 
(c)  Notwithstanding the obligations under Section 2(b)(v) or any provision of
this Agreement, if (i) in the good faith judgment of the Company, following
consultation with legal counsel, it would be detrimental to the Company and its
stockholders for resales of Registrable Securities to be made pursuant to the
Registration Statement due to the existence of a material development or
potential material development involving the Company that the Company would be
obligated to disclose in the Registration Statement, which disclosure would be
premature or otherwise inadvisable at such time or would have a material adverse
effect upon the Company and its stockholders, or (ii) in the good faith judgment
of the Company, it would adversely affect or require premature disclosure of the
filing of a Company-initiated registration of any class of its equity
securities, then the Company will have the right to suspend the use of the
Registration Statement for one period of not more than 30 calendar days in any
12 month period, but only if the Company reasonably concludes, after
consultation with outside legal counsel, that the failure to suspend the use of
the Registration Statement as such would create a of a material liability or
violation under applicable securities laws or regulations.
 
(d)  Set forth below in this Section 2(d) are (I) events that may arise that the
Purchasers consider will interfere with the full rights under this Agreement,
the Purchase Agreement, and the Debentures (the “Interfering Events”), and (II)
certain remedies applicable in each of these events.
 
6

--------------------------------------------------------------------------------


 
(i)  Payments by the Company. If (i) at any time after effectiveness of the
Registration Statement, sales thereunder during the registration period (as
described in Section 5) cannot be made for any reason, other than by reason of
the operation of Section 2(c), for a period of more than 10 consecutive business
days, (ii) at any time after effectiveness of the Registration Statement, sales
thereunder during the Registration Period cannot be made for a period of time
that exceeds the limitations set forth in Section 2(c), or (iii) at any time
after the Registrable Securities are listed in accordance with Section
2(b)(viii), the Common Stock is not listed or included for quotation on the
Trading Market where shares of the Company’s common stock are then traded for
more than 10 consecutive calendar days, then the Company will thereafter make a
payment as liquidated damages to each Holder as set forth below (payable in the
manner described in Section 2(d)(ii) below for Late Registration Payment). The
amount of the payment made to each Holder will be equal to 2% of the purchase
price paid for (i) the Debentures then held by the Holder and not previously
converted into Registrable Securities and sold by the Holder and (ii)
Registrable Securities obtained upon conversion of the Debentures for each 30
calendar days that sales cannot be made under the effective Registration
Statement or the Common Shares are not listed or included for quotation on the
Trading Market where shares of the Company’s common stock are then traded (but
any day on which both conditions exist shall count as a single day and no day
taken into account for purposes of determining whether any payment is due under
Section 2 (d)(ii) shall be taken into account for purposes of determining
whether any payment is due under this Section 2(d)(i) or the amount of such
payment). The number of shares not previously sold as specified in the previous
sentence shall be determined as of the end of the respective 30-day period. In
no event shall payment pursuant to this Section exceed 30% in the aggregate of
the purchase price paid for (i) the Debentures then held by the Holder and (ii)
Registrable Securities obtained upon conversion of the Debentures (including
such Holder’s predecessors and successors) for the entire registration period
(as described in Section 5). These payments will be prorated on a daily basis
during the 30-day period and will be paid to each Holder within ten business
days following the end of each 30-day period as to which payment is due
hereunder or provided that the respective Holder delivered to the Company at
least two business days prior thereto information with respect to the principal
amount of Debentures and number of Shares not previously sold by such Holder
(together with reasonable supporting documentation). The Holders may make a
claim for additional damages as a remedy for the Company’s failure to comply
with the timelines set forth in this Section, but acknowledgement of such right
in this Agreement shall not constitute an admission by the Company that any such
damages exist or may exist. Nothing contained in the preceding sentence shall be
read to limit the ability of the Holders to seek specific performance of this
Agreement.
 
7

--------------------------------------------------------------------------------


 
(ii)  Effect of Late Registration. If the Registration Statement: (i) has not
been declared effective by the Required Effective Date other than by reason of
the operation of Section 2(c), or (ii) the Company does not respond to comments
received from the Securities and Exchange Commission (“SEC”) on a Registration
Statement filed as required under this agreement within 10 business days after
receipt and the registration statement does not become effective by the
Effectiveness Date, or (iii) the Registration Statement does not become
effective within 5 business days after receipt of notice from the SEC that there
will be no further review or no review on a registration statement filed
pursuant to this agreement, or (iv) if the initial Registration Statement is not
filed by the Filing Date, then the Company will make a payment to each Holder as
liquidated damages for such delay (each a “Late Registration Payment”). Each
Late Registration Payment will be equal to 2% of the purchase price paid for (i)
the Debentures then held by the Holder and not previously converted into Shares
and sold by the Holder and (ii) Registrable Securities obtained upon conversion
of the Debentures, for the first 30 calendar days after the Effectiveness Date,
and 2% of such purchase price for each period of 30 calendar days thereafter
(but no day taken into account for purposes of determining whether any payment
is due under Section 2(d)(i) shall be taken into account for purposes of
determining whether any payment is due under this Section 2(d)(ii) or the amount
of such payment). The Late Registration Payment shall be made, at the option of
the Company, in cash or registered Company Common Stock with a value per share
equal to the lowest reported closing bid price in the Trading Market for the
Common Stock during the 20 Trading Days immediately before accrual of the
obligation to make the payment. In no event shall payments pursuant to this
Section exceed 30% in the aggregate of the purchase price paid for (i) the
Debentures then held by the Holder and not previously converted into Shares and
sold by the Holder and (ii) Registrable Securities obtained upon conversion of
the Debentures (including such Holder’s predecessors and successors) for the
entire registration period (as described in Section 5). The Late Registration
Payments will be prorated on a daily basis during the 30-day period and will be
paid to the initial Holders within ten business days following the end of each
30-day period as to which payment is due hereunder, provided that, upon request
from the Company, the respective Holder delivered to the Company within 3
business days prior thereto information with respect to the principal amount of
Debentures and the number of Shares not previously sold by such Holder (together
with reasonable supporting documentation). The Holders may make a claim for
additional damages as a remedy for the Company’s failure to comply with the
timelines set forth in this Section, but acknowledgement of such right in this
Agreement shall not constitute an admission by the Company that any such damages
exist or may exist. Nothing contained in the preceding sentence shall be read to
limit the ability of the Holders to seek specific performance of this Agreement.
 
8

--------------------------------------------------------------------------------


 
(e)  During the registration period, the Company will make available, upon
reasonable advance notice during normal business hours, for inspection by any
Holder whose Registrable Securities are being sold pursuant to a Registration
Statement, all pertinent financial and other records, pertinent corporate
documents and properties of the Company (collectively, the “Records”) as
reasonably necessary to enable each such Holder to exercise its due diligence
responsibility in connection with or related to the contemplated offering. The
Company will cause its officers, directors and employees to supply all
information that any Holder may reasonably request for purposes of performing
such due diligence.
 
(f)  Each Holder will hold in confidence, use only in connection with the
contemplated offering and not make any disclosure of all Records and other
information that the Company determines in good faith to be confidential, and of
which determination the Holders are so notified, unless (i) the disclosure of
such Records is necessary to avoid or correct a misstatement or omission in any
Registration Statement, (ii) the release of such Records is ordered pursuant to
a subpoena or other order from a court or government body of competent
jurisdiction, (iii) the information in such Records has been made generally
available to the public other than by disclosure in violation of this or any
other agreement (to the knowledge of the relevant Holder), (iv) the Records or
other information were developed independently by the Holder without breach of
this Agreement, (v) the information was known to the Holder before receipt of
such information from the Company, or (vi) the information was disclosed to the
Holder by a third party not under an obligation of confidentiality. However, a
Holder may make disclosure of such Records and other information to any
attorney, adviser, or other third party retained by it that needs to know the
information as determined in good faith by the Holder (the “Holder
Representative”), if the Holder advises the Holder Representative of the
confidentiality provisions of this Section 2(f). The Company is not required to
disclose any confidential information in the Records to any Holder unless and
until such Holder has entered into a confidentiality agreement (in form and
substance satisfactory to the Company) with the Company with respect thereto,
substantially to the effect of this Section 2(f). Unless legally prohibited from
so doing, each Holder will, upon learning that disclosure of Records containing
confidential information is sought in or by a court or governmental body of
competent jurisdiction or through other means, give prompt notice to the Company
and allow the Company, at the Company’s expense, to undertake appropriate action
to prevent disclosure of, or to obtain a protective order for, the Records
deemed confidential. Nothing herein will be deemed to limit the Holder’s ability
to sell Registrable Securities in a manner that is otherwise consistent with
applicable laws and regulations.
 
(g)  The Company shall file a Registration Statement with respect to any newly
authorized and/or reserved Registrable Securities consisting of Shares described
in clause (i) of the definition of Registrable Securities within ten (10)
business days of any stockholders’ meeting authorizing same and shall use its
best efforts to cause such Registration Statement to become effective within
ninety (90) days of such stockholders’ meeting. If the Holders become entitled,
pursuant to an event described in clause (ii) and (iii) of the definition of
Registrable Securities, to receive any securities in respect of Registrable
Securities that were already included in a Registration Statement, subsequent to
the date such Registration Statement is declared effective, and the Company is
unable under the securities laws to add such securities to the then effective
Registration Statement, the Company shall promptly file, in accordance with the
procedures set forth herein, an additional Registration Statement with respect
to such newly Registrable Securities. The Company shall use its best efforts to
(i) cause any such additional Registration Statement, when filed, to become
effective within 30 days of that date that the need to file the Registration
Statement arose. All of the registration rights and remedies under this
Agreement shall apply to the registration of such newly reserved shares and such
new Registrable Securities.
 
9

--------------------------------------------------------------------------------




(h) If at any time during the term of this Agreement, the registration statement
described in Section 2(a) is not effective with respect to some or all of the
Registrable Securities, the Holder shall have the following “piggyback”
registration rights. If the Company at any time following the Closing Date
proposes for any reason to register Common Shares under the Securities Act
(other than on Form S-4 or Form S-8 promulgated under the Securities Act or any
successor forms thereto), it shall promptly give written notice to the Holder of
its intention to so register such equity securities and, upon the written
request, given within 20 days after delivery of such notice by the Company, of
Holder to include in such registration Registrable Securities held by the Holder
(which request shall specify the number of Registrable Shares proposed to be
included in such registration by the Holder and shall state the intended method
of disposition of such Registrable Securities by the Holder), the Company shall
use its best efforts to cause all such Registrable Securities to be included in
such registration on the same terms and conditions as the securities otherwise
being sold in such registration; provided, however, that if the managing
underwriter advises the Company in writing that the inclusion of all Registrable
Securities proposed to be included in such registration would interfere
materially with the successful marketing (including pricing) of primary shares
(the “Primary Shares”) proposed to be registered by the Company, then the number
of Primary Shares and Registrable Securities proposed to be included in such
registration shall be included in the following order:


(i) first, the Primary Shares; and


(ii) second, the Registrable Securities requested to be included in such
registration pursuant to this Section 2(h)


provided, that in the case of any such underwritten offering of Common Shares by
the Company that is in satisfaction of a demand registration pursuant to
Section 2(i), the order for inclusion of Primary Shares and Registrable
Securities shall be as set forth in that section.
 
10

--------------------------------------------------------------------------------




(i) If at any time during the term of this Agreement, the registration statement
described in Section 2(a) is not effective with respect to some or all of the
Registrable Securities, the Holder shall have the following demand registration
rights. If the Company shall be requested in writing by the Holder to effect a
registration on Form S-1 or Form SB-2 under the Securities Act of Registrable
Securities, then the Company shall promptly use its best efforts to effect such
registration under the Securities Act of such Registrable Securities which the
Company has been so requested to register in the manner described in Section
2(a); provided, however, that the Company shall not be obligated to effect any
registration under this Section 2(i) except in accordance with the following
provisions:


(i) The Company shall not be obligated to use its best efforts to file and cause
to become effective (x) more than two registration statements on Form S-1 or
Form SB-2 with respect to Registrable Securities initiated by a Holder pursuant
to this Section 2(i) in a 12 month period; (y) any registration statement
covering less than $100,000 in value of Registrable Securities or (z) any
registration statement during any period in which any other registration
statement pursuant to which Shares are to be or were sold has been filed and not
withdrawn or has been declared effective within the prior 60 days;


(ii) The Company may delay the filing or effectiveness of any registration
statement for a period of up to 30 days after the date of a request for
registration pursuant to this Section 2(i) if the Company determines in good
faith that (A) it is in possession of material, non-public information
concerning an acquisition, merger, recapitalization, consolidation,
reorganization or other material transaction by or of the Company or concerning
pending or threatened litigation and (B) disclosure of such information would
jeopardize any such transaction or litigation or otherwise materially harm the
Company; provided, however, that the Company may not exercise such deferral
right more than once in any twelve month-period.


(iii) At such time as the Corporation shall have qualified for the use of Form
S-3 promulgated under the Securities Act or any successor form thereto, the
Holder shall have the right to request in writing registrations on Form S-3 or
such successor form of Registrable Securities held by Purchaser in the manner
described in Section 2(a), which request or requests shall (i) specify the
number of Registrable Securities held by the Holder intended to be sold or
disposed of, (ii) state the intended method of disposition of such Registrable
Securities held by the Holder and (iii) relate to Registrable Shares having an
anticipated aggregate offering price of at least $500,000. A requested
registration on Form S-3 or any such successor form in compliance with Section 4
shall not count as a registration statement initiated pursuant to Section 2(i)
but shall otherwise be treated as a registration statement initiated pursuant
to, and shall, except as otherwise expressly provided in Section 4, be subject
to Section 2.


3.  Expenses of Registration. All Registration Expenses in connection with any
registration, qualification or compliance with registration pursuant to this
Agreement shall be borne by the Company, and all Selling Expenses of a Holder
shall be borne by such Holder.
 
4.  Registration on Form S-3. The Company shall use its reasonable best efforts
to meet the “registrant eligibility” requirements for a secondary offering set
forth in the general instructions to Form S-3 or any comparable or successor
form or forms, or in the event that the Company is ineligible to use such form,
such form as the Company is eligible to use under the Securities Act, provided
that if such other form is used, the Company shall convert such other form to a
Form S-3 as soon as the Company becomes so eligible.
 
11

--------------------------------------------------------------------------------


 
5.  Registration Period. In the case of the registration effected by the Company
pursuant to this Agreement, the Company shall keep such registration effective
and current until the earlier of (a) the date on which all the Holders have
completed the sales or distribution described in the Registration Statement
relating thereto or, if earlier until such Registrable Securities may be sold by
the Holders under Rule 144(k) (provided that the Company’s transfer agent has
accepted an instruction from the Company to such effect) and (b) the seventh
(7th) anniversary of the Closing Date.
 
6.  Indemnification.
 
(a)  Company Indemnity. The Company will indemnify each Holder, each of its
officers, directors, agents and partners, and each person controlling each of
the foregoing, within the meaning of Section 15 of the Securities Act and the
rules and regulations thereunder with respect to which registration,
qualification or compliance has been effected pursuant to this Agreement, and
each underwriter, if any, and each person who controls, within the meaning of
Section 15 of the Securities Act and the rules and regulations thereunder, any
underwriter, against all claims, losses, damages and liabilities (or actions in
respect thereof) arising out of or based on any untrue statement (or alleged
untrue statement) of a material fact contained in any final prospectus (as
amended or supplemented if the Company files any amendment or supplement thereto
with the SEC), Registration Statement filed pursuant to this Agreement or any
post-effective amendment thereof or based on any omission (or alleged omission)
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances under
which they were made, or any violation by the Company of the Securities Act or
any state securities law or in either case, any rule or regulation thereunder
applicable to the Company and relating to action or inaction required of the
Company in connection with any such registration, qualification or compliance,
and will reimburse each Holder, each of its officers, directors, agents and
partners, and each person controlling each of the foregoing, for any reasonable
legal fees of a single counsel and any other expenses reasonably incurred in
connection with investigating and defending any such claim, loss, damage,
liability or action, provided that the Company will not be liable in any such
case to a Holder to the extent that any such claim, loss, damage, liability or
expense arises out of or is based on (i) any untrue statement or omission based
upon written information furnished to the Company by such Holder or underwriter
(if any) therefor and stated to be specifically for use therein, (ii) any
failure by any Holder to comply with prospectus delivery requirements or the
Securities Act or Exchange Act or any other law or legal requirement applicable
to them or any covenant or agreement contained in the Purchase Agreement or this
Agreement or (iii) an offer or sale of Registrable Securities occurring during a
period in which sales under the Registration Statement are suspended as
permitted by this Agreement. The indemnity agreement contained in this Section
6(a) shall not apply to amounts paid in settlement of any such loss, claim,
damage, liability or action if such settlement is effected without the consent
of the Company (which consent will not be unreasonably withheld).
 
12

--------------------------------------------------------------------------------


 
(b)  Holder Indemnity. Each Holder will, severally but not jointly, if
Registrable Securities held by it are included in the securities as to which
such registration, qualification or compliance is being effected, indemnify the
Company, each of its directors, officers, agents and partners, and any other
stockholder selling securities pursuant to the Registration Statement and any of
its directors, officers, agents, partners, and any person who controls such
stockholder within the meaning of the Securities Act or Exchange Act and each
underwriter, if any, of the Company’s securities covered by such a Registration
Statement, each person who controls the Company or such underwriter within the
meaning of Section 15 of the Securities Act and the rules and regulations
thereunder, each other Holder (if any), and each of their officers, directors
and partners, and each person controlling such other Holder(s) against all
claims, losses, damages and liabilities (or actions in respect thereof) arising
out of or based on (i) any untrue statement (or alleged untrue statement) of a
material fact contained in any such final prospectus (as amended or supplemented
if the Company files any amendment or supplement thereto with the SEC),
Registration Statement filed pursuant to this Agreement or any post-effective
amendment thereof or based on any omission (or alleged omission) to state
therein a material fact required to be stated therein or necessary to make the
statement therein not misleading in light of the circumstances under which they
were made or (ii) failure by any Holder to comply with prospectus delivery
requirements or the Securities Act or any other law or legal requirement
applicable to them or any covenant or agreement contained in the Purchase
Agreement or this Agreement, and will reimburse the Company and such other
Holder(s) and their directors, officers and partners, underwriters or control
persons for any reasonable legal fees or any other expenses reasonably incurred
in connection with investigating and defending any such claim, loss, damage,
liability or action, in each case to the extent, but only to the extent, that
such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such final prospectus (as amended or supplemented if the
Company files any amendment or supplement thereto with the SEC), Registration
Statement filed pursuant to this Agreement or any post-effective amendment
thereof in reliance upon and in conformity with written information furnished to
the Company by such Holder and stated to be specifically for use therein, and
provided that the maximum amount for which such Holder shall be liable under
this indemnity shall not exceed the net proceeds received by such Holder from
the sale of the Registrable Securities pursuant to the registration statement in
question. The indemnity agreement contained in this Section 6(b) shall not apply
to amounts paid in settlement of any such claims, losses, damages or liabilities
if such settlement is effected without the consent of such Holder (which consent
shall not be unreasonably withheld).
 
(c)  Procedure. Each party entitled to indemnification under this Section 6 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim in any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
be unreasonably withheld), and the Indemnified Party may participate in such
defense at its own expense, and provided further that the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Section 6 except to the extent
that the Indemnifying Party is materially and adversely affected by such failure
to provide notice. No Indemnifying Party, in the defense of any such claim or
litigation, shall, except with the consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation. Each Indemnified Party shall furnish such non-privileged information
regarding itself or the claim in question as an Indemnifying Party may
reasonably request in writing and as shall be reasonably required in connection
with the defense of such claim and litigation resulting therefrom.
 
13

--------------------------------------------------------------------------------


 
7.  Contribution. If the indemnification provided for in Section 6 herein is
unavailable to the Indemnified Parties in respect of any losses, claims, damages
or liabilities referred to herein (other than by reason of the exceptions
provided therein), then each such Indemnifying Party, in lieu of indemnifying
such Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such losses, claims, damages or liabilities as
between the Company on the one hand and any Holder(s) on the other, in such
proportion as is appropriate to reflect the relative fault of the Company and of
such Holder(s) in connection with the statements or omissions which resulted in
such losses, claims, damages or liabilities, as well as any other relevant
equitable considerations. The relative fault of the Company on the one hand and
of any Holder(s) on the other shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
supplied by the Company or by such Holder(s).
 
In no event shall the obligation of any Indemnifying Party to contribute under
this Section 7 exceed the amount that such Indemnifying Party would have been
obligated to pay by way of indemnification if the indemnification provided for
under Section 6(a) or 6(b) hereof had been available under the circumstances.
 
The Company and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 7 were determined by pro rata allocation
(even if the Holders were treated as one entity for such purpose) or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraphs. The amount
paid or payable by an Indemnified Party as a result of the losses, claims,
damages and liabilities referred to in the immediately preceding paragraphs
shall be deemed to include, subject to the limitations set forth above, any
legal or other expenses reasonably incurred by such Indemnified Party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section, no Holder shall be required to
contribute any amount in excess of the amount by which in the case of any
Holder, the net proceeds received by such Holder from the sale of Registrable
Securities pursuant to the registration statement in question. No person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.
 
8.  Survival. The indemnity and contribution agreements contained in Sections 6
and 7 shall remain operative and in full force and effect regardless of (i) any
termination of this Agreement, the Purchase Agreement or the Placement Agreement
and (ii) the consummation of the sale or successive resales of the Registrable
Securities.
 
9.  Information by Holders. As a condition to the obligations of the Company to
complete any registration pursuant to this Agreement with respect to the
Registrable Securities of each Holder, such Holder will furnish to the Company
such information regarding itself, the Registrable Securities held by it and the
intended methods of disposition of the Registrable Securities held by it as is
reasonably required by the Company to effect the registration of the Registrable
Securities. At least five business days prior to the first anticipated filing
date of a Registration Statement for any registration under this Agreement, the
Company will notify each Holder of the information the Company requires from
that Holder whether or not such Holder has elected to have any of its
Registrable Securities included in the Registration Statement. If the Company
has not received the requested information from a Holder by the business day
prior to the anticipated filing date, then the Company may file the Registration
Statement without including comments from, or requested of, that Holder.
 
14

--------------------------------------------------------------------------------


 
10.  Further Assurances. Each Holder will cooperate with the Company, as
reasonably requested by the Company, in connection with the preparation and
filing of any Registration Statement hereunder, unless such Holder has notified
the Company in writing of such Holder’s irrevocable election to exclude all of
such Holder’s Registrable Securities from such Registration Statement.
 
11.  Suspension of Sales. Upon receipt of any notice from the Company under
Section 2(b)(v) or 2(c), each Holder will immediately discontinue disposition of
Registrable Securities pursuant to the Registration Statement covering such
Registrable Securities until (i) it receives copies of a supplemented or amended
prospectus contemplated by Sections 2(b)(v) or (ii) the Company advises the
Holder that a suspension of sales under Section 2(c) has terminated. If so
directed by the Company, each Holder will deliver to the Company (at the expense
of the Company) or destroy all copies in the Holder’ s possession (other than a
limited number of file copies) of the prospectus covering such Registrable
Securities that is current at the time of receipt of such notice.
 
12.  Replacement Certificates. The certificate(s) representing the Registrable
Securities held by the Holder may be exchanged by the Holder at any time and
from time to time for certificates with different denominations representing an
equal aggregate number of Registrable Securities of the same tenor, as
reasonably requested by such Holder upon surrendering the same. No service
charge will be made for such registration or transfer or exchange. Upon receipt
by the Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of certificates evidencing any Registrable Securities,
and, in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it, or upon surrender and cancellation of such certificate if
mutilated, the Company will make and deliver a new certificate of like tenor and
dated as of such cancellation at no charge to the holder.
 
13.  Transfer or Assignment. Except as otherwise provided herein, this Agreement
shall be binding upon and inure to the benefit of the parties and their
successors and permitted assigns. The rights granted to the Holder by the
Company under this Agreement to cause the Company to register Registrable
Securities may be transferred or assigned (in whole or in part) to a transferee
or assignee of the Debenture, or Registrable Securities, and all other rights
granted to the Holder by the Company hereunder may be transferred or assigned to
any transferee or assignee of the Debenture, or Registrable Securities; provided
in each case that (i) the Company is given written notice by the Holder at the
time of or within a reasonable time after such transfer or assignment, stating
the name and address of said transferee or assignee and identifying the
securities with respect to which such registration rights are being transferred
or assigned; and provided further that the transferee or assignee of such rights
agrees in writing to be bound by the registration provisions of this Agreement,
(ii) such transfer or assignment is not made under the Registration Statement or
Rule 144, (iii) such transfer is made according to the applicable requirements
of the Purchase Agreement, and (iv) the transferee has provided to the Company
an investor questionnaire (or equivalent document) evidencing that the
transferee is a “qualified institutional buyer” as defined in Rule 144A under
the Securities Act or an “accredited investor” as defined in Rule
501(a)(1),(2),(3), or (7) of Regulation D.
 
15

--------------------------------------------------------------------------------


 
14.  Miscellaneous.
 
(a)  Remedies. The Company and the Holders acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent or cure breaches of the provisions of
this Agreement and to enforce specifically the terms and provisions hereof, this
being in addition to any other remedy to which any of them may be entitled by
law or equity.
 
(b)  Jurisdiction. The Company and each Holder (i) hereby irrevocably submits to
the exclusive jurisdiction of the United States District Court, the New York
state courts and other courts of the United States sitting in New York County,
New York for the purposes of any suit, action or proceeding arising out of or
relating to this Agreement and (ii) hereby waives, and agrees not to assert in
any such suit action or proceeding, any claim that it is not personally subject
to the jurisdiction of such court, that the suit, action or proceeding is
brought in an inconvenient forum or that the venue of the suit, action or
proceeding is improper. The Company and the Holder consent to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address in effect for notices to it under this Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof. Nothing in this paragraph shall affect or limit any right to
serve process in any other manner permitted by law.
 
(c)  Notices. Any notice or other communication required or permitted to be
given hereunder shall be in writing by facsimile, mail or personal delivery and
shall be effective upon actual receipt of such notice. The addresses for such
communications shall be:
 
to the Company:
 
USTelematics, Inc.
335 Richert Drive
Wood Dale, IL 60109
Attn: Howard Leventhal
Fax: (312) 896-9235


with a copy to:
 
Alan W. Peryam, LLC
1120 Lincoln St, Ste 1000
Denver Colorado 80203  


16

--------------------------------------------------------------------------------


 
If to the Purchasers, to the addresses set forth on Schedule I to the Purchase
Agreement:


with a copy to:


Wollmuth Maher Deutsch LLP
500 Fifth Avenue, 12th Floor
New York, New York 10110
Facsimile: (212) 382-0050
Attn: Rory M. Deutsch


Any party hereto may from time to time change its address for notices by giving
at least five days’ written notice of such changed address to the other parties
hereto.
 
(d)  Waivers. No waiver by any party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter. The representations and warranties and the agreements and
covenants of the Company and each Holder contained herein shall survive the
Closing.
 
(e)  Execution in Counterpart. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement, it
being understood that all parties need not sign the same counterpart.
 
(f)  Signatures. Facsimile signatures shall be valid and binding on each party
submitting the same.
 
(g)  Entire Agreement; Amendment. This Agreement, together with the Purchase
Agreement, the Debentures, , and the agreements and documents contemplated
hereby and thereby, contains the entire understanding and agreement of the
parties, and may not be amended, modified or terminated except by a written
agreement signed by the Company plus the Holders of 85% of the Registrable
Securities (determined on a fully-diluted, as converted basis).
 
(h)  Governing Law. This Agreement and the validity and performance of the terms
hereof shall be governed by and construed in accordance with the laws of the
State of New York applicable to contracts executed and to be performed entirely
within such state, except to the extent that the law of the State of Delaware
regulates the Company’s issuance of securities.
 
(i)  Jury Trial. EACH PARTY HERETO WAIVES THE RIGHT TO A TRIAL BY JURY.
 
(j)  Titles. The titles used in this Agreement are used for convenience only and
are not to be considered in construing or interpreting this Agreement.
 
17

--------------------------------------------------------------------------------


 
(k)  No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rule of strict construction will be applied against any party.
 
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.
 
COMPANY:
 


USTELEMATICS, INC.


By:

--------------------------------------------------------------------------------

Name: Howard E. Leventhal
Title: Chief Executive Officer, President

18

--------------------------------------------------------------------------------



COUNTERPART SIGNATURE PAGE
TO REGISTRATION RIGHTS AGREEMENT,
DATED DECEMBER __, 2006,
AMONG USTELEMATICS, INC. AND
THE “HOLDERS” IDENTIFIED THEREIN


The undersigned hereby executes and delivers the Registration Rights Agreement
to which this Signature Page is attached, which, together with all counterparts
of the Registration Rights Agreement and Signature Pages of the Company and
other “Holders” under the Registration Rights Agreement, shall constitute one
and the same document in accordance with the terms of the Registration Rights
Agreement.

           
   HOLDER:
 
 

--------------------------------------------------------------------------------


 
 
By:  
   

--------------------------------------------------------------------------------

Name:   Title:



19

--------------------------------------------------------------------------------


 